
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 130
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Delahunt (for
			 himself, Mr. Filner,
			 Mr. Boustany,
			 Mr. Capuano,
			 Ms. Schakowsky,
			 Mr. Ellison,
			 Mr. Cohen,
			 Mrs. Capps,
			 Mr. George Miller of California,
			 Mr. Frank of Massachusetts,
			 Mrs. Davis of California,
			 Ms. McCollum,
			 Mr. Neal of Massachusetts,
			 Ms. Kilroy,
			 Mr. Blumenauer,
			 Mr. Hinchey,
			 Ms. Edwards of Maryland,
			 Mrs. Halvorson,
			 Mr. Perriello,
			 Mr. Yarmuth,
			 Mr. Sestak,
			 Mr. Rahall,
			 Mr. Issa, Mr. Olver, Mr. Price
			 of North Carolina, Mr.
			 Schiff, Mr. Grijalva,
			 Mr. Polis of Colorado,
			 Ms. Pingree of Maine,
			 Ms. Baldwin,
			 Mr. Rangel, and
			 Mr. Fortenberry) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing support for the appointment of
		  former Senator George Mitchell as Special Envoy for Middle East Peace, and for
		  other purposes.
	
	
		Whereas, on January 9, 2009, the House of Representatives
			 passed, by an overwhelming margin, a resolution that reaffirmed “its strong
			 support for United States Government efforts to promote a just resolution of
			 the Israeli-Palestinian conflict through a serious and sustained peace process
			 that leads to the creation of a viable and independent Palestinian state living
			 in peace alongside a secure State of Israel.”;
		Whereas, on January 22, 2009, President Barack Obama and
			 Secretary of State Hillary Clinton announced the appointment of former Senator
			 George Mitchell as the United States Government’s Special Envoy for Middle East
			 Peace;
		Whereas President Obama, upon announcing Senator
			 Mitchell’s appointment, stated that “It will be the policy of my administration
			 to actively and aggressively seek a lasting peace between Israel and the
			 Palestinians, as well as Israel and its Arab neighbors” that “… recognizes
			 (Israel’s) rightful place in the community of nations.”;
		Whereas President Obama, upon announcing this appointment,
			 stated that Senator Mitchell … will be fully empowered at the
			 negotiating table, and he will sustain our focus on the goal of
			 peace.;
		Whereas President Obama stated that he “… was deeply
			 concerned by the loss of Palestinian and Israeli life in recent days and by the
			 substantial suffering and humanitarian needs in Gaza. Our hearts go out to
			 Palestinian civilians who are in need of immediate food, clean water, and basic
			 medical care, and who've faced suffocating poverty for far too long.”;
		Whereas Secretary of State Clinton stated that Special
			 Envoy Mitchell “will lead our efforts to reinvigorate the process for achieving
			 peace between Israel and its neighbors. He will help us to develop an
			 integrated strategy that defends the security of Israel, works to bring an end
			 to the Israeli-Palestinian conflict that will result in two states, living side
			 by side in peace and security, and to achieve further agreements to promote
			 peace and security between Israel and its Arab neighbors. Senator Mitchell will
			 also work to support the objectives that the President and I believe are
			 critical and pressing in Gaza, to develop a program for humanitarian aid and
			 eventual reconstruction, working with the Palestinian Authority and Israel on
			 behalf of those objectives.”;
		Whereas Senator Mitchell stated, upon his appointment,
			 that “peace and stability in the Middle East are in our national
			 interest.”;
		Whereas Senator Mitchell also stated that Conflicts
			 are created, conducted and sustained by human beings; they can be ended by
			 human beings and that “This effort must be determined, persevering and
			 patient. It must be backed up by political capital, economic resources, and
			 focused attention at the highest levels of our government. And it must be
			 firmly rooted in a shared vision of a peaceful future by the people who live in
			 the region. At the direction of the President and the Secretary of State, and
			 in pursuit of the President's policies, I pledge my full effort in the search
			 for peace and stability in the Middle East.”;
		Whereas Senator Mitchell brings significant credibility to
			 this effort as an experienced diplomat and negotiator, having been credited
			 with brokering Northern Ireland's Good Friday peace accord that led to a
			 resolution of the “Troubles” in Northern Ireland and the termination of an
			 800-year old sectarian and national conflict; and
		Whereas Senator Mitchell possesses appropriate expertise
			 on the Israeli-Palestinian conflict, having authored a well-received report on
			 the causes of the second intifada in April 2001: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Senator George Mitchell on
			 his appointment as Special Envoy for Middle East Peace;
			(2)commits to
			 supporting President Obama, Secretary Clinton, and Special Envoy Mitchell in
			 their vigorous pursuit of a diplomatic resolution to the Israeli-Palestinian
			 and Israeli-Arab conflicts based on the establishment of 2 states, the State of
			 Israel and Palestine, living side by side in peace and security, and with
			 recognized borders;
			(3)reaffirms that
			 peace between Israel and the Palestinians and Israel and the Arab world are
			 essential national security interests of the United States; and
			(4)expresses its
			 appreciation to those engaged in support of Middle East peacemaking and the
			 recent cessation of hostilities in the Gaza Strip and southern Israel, and
			 calls on the international community to aggressively pursue efforts that
			 facilitate a just and lasting resolution of these conflicts.
			
